Citation Nr: 1628276	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2001 and July 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 30 percent disability rating for service-connected schizophrenia, paranoid type.

In December 2002, the Board denied the Veteran's claims.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand (JMR) requesting that the Board decision be vacated and remanded.  In an April 2003 Order, the Court granted the parties' motion, vacating and remanding the matter to the Board for compliance with instructions in the JMR.  The Board remanded the case in July 2004, then denied the claims again in August 2005.  The Veteran again appealed the Board decision to the Court and the parties filed a JMR, which the Court granted in July 2006.  The Board remanded the case in October 2006, and the case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is required in this case.  

The case must be remanded again to the AOJ due to noncompliance with remand directives articulated by the Board in October 2006.  The remand directives instructed the AOJ to obtain copies of all records associated with the Veteran's award of Social Security benefits, including any award letter and all records considered by the Social Security Administration (SSA) in making any such award, pursuant to the July 2006 JMR.  There is no documentation in the claims file that any attempts have been made to obtain SSA records.  As such, there was not substantial compliance with the Board's remand directives and remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In addition, updated VA treatment records are also necessary before adjudication of the claims.  The most recent treatment records currently associated with the claims file are from October 2003.  However, it appears that the Veteran has been treated by VA since then, including a June 2008 VA examination and a July 2015 hospitalization.  As such, updated VA treatment records should be associated with the claims file.  VA has a duty to seek the additional records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from October 2003 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Obtain from the Social Security Administration all records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

If the records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


